Citation Nr: 1726586	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for traumatic brain injury (TBI).

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to December 10, 2007, and higher than 50 percent as of December 19, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to November 2006 and from December 2007 to December 2008 with additional service in the Army National Guard including active duty for training (ACDUTRA) from April 2005 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The August 2009 rating decision granted service connection for PTSD, TBI, and tinnitus and granted an earlier effective date for degenerative arthritis of the thoracic spine.  In September 2009, the Veteran filed a notice of disagreement with the initial rating assigned for TBI.  In October 2009, the Veteran filed a notice of disagreement with the initial rating assigned for PTSD.  The RO issued a statement of the case on both issues in July 2010. And the Veteran perfected his appeal with an August 2010 VA Form 9.

The issue of TDIU was raised as part of the Veteran's disagreement with regard to the PTSD rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The March 2014 rating decision denied the Veteran's claim for TDIU.  Although the Veteran did not file a notice of disagreement to this rating decision, the RO found that this issue was part of the pending appeal for an increased rating for PTSD and certified this issue to the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is associated with the claims file.

The issues of a rating higher for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of TBI include objective evidence of impaired concentration, attention, and memory; mildly impaired judgment; and subjective complaints of daily headaches, dizziness, loss of balance, nausea, sensitivity to light, change in appetite that did not interfere with work, instrumental activities of daily living, or close relationships.  Tinnitus and PTSD are rated separately.


CONCLUSION OF LAW

The criteria for an initial rating higher of 40 percent, but not more, for TBI residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Initial Rating - TBI

The Veteran was granted service connection for TBI in an August 2009 rating decision.  At that time, this disability was rated at 10 percent effective December 19, 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  Here, the Veteran filed his claim for an increased rating in December 2008.  Accordingly, the current rating criteria for TBI are applicable.

Residuals of traumatic brain injury (TBI) are rated under Diagnostic Code (DC) 8045.  38 C.F.R. § 4.124a.  Under this diagnostic code, there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified (hereinafter "Not Otherwise Classified Table").

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Not Otherwise Classified Table.  However, any residual with a distinct diagnosis, such as migraine headache or Meniere's disease, that may be evaluated under another diagnostic code must be separately evaluated, rather than under this Table; even if that diagnosis is based on subjective symptoms.  See 38 C.F.R. § 4.124a.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The Not Otherwise Classified Table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, DC 8045 Note (1).  In such cases, it is improper to assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, then a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation should be assigned for each condition.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045 Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  38 C.F.R. § 4.124a, DC 8045 Note (3).  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  38 C.F.R. § 4.124a, DC 8045 Note (4).  This classification does not affect the rating assigned under DC 8045.

Before turning to the evidence, the Board notes that the Veteran is in receipt of a 50 percent disability rating for posttraumatic stress disorder (PTSD) for the entirety of the appeal period.  The issue of a higher rating for that disability is the subject of the remand below.  This 50 percent rating was based on symptoms of depression, sleep difficulties, relationship issues, irritability, and panic attacks.  As such, in evaluating the current claim for an increased initial rating in excess of 10 percent for TBI, evaluation of the same manifestations of his service-connected PTSD under a different diagnosis is to be avoided.  38 C.F.R. § 4.14.  To do so is to pyramid the ratings.  Accordingly, these identified symptoms of depression, sleep difficulties, relationship issues, irritability and panic attacks, particularly to the extent that pertain to social interaction, may not be used to support an evaluation for his service-connected TBI.

Likewise, the Veteran is in receipt of a separate 10 percent disability rating for tinnitus.  Thus, his tinnitus may not be used to support an evaluation for his service-connected TBI.  See 38 C.F.R. § 4.14.

In a December 2008 VA treatment record, the Veteran reported constant headaches with an intensity of 6-7 out of 10.

A January 2009 VA treatment record notes the Veteran's report of headaches.  His concentration was good, but he was yawning and rubbing his forehead.  His immediate recall was good.  His memory of recent and past events was intact, but he was occasionally forgetful.  His insight and judgment were good.

A February 2009 VA mental health record shows complaints of daily problems with irritability, anxiety, insomnia, memory, and headaches.  His conversational speech was fluent and coherent with no evidence of paraphasic errors.  Results of a brief intellectual screening fell in the average range with an estimated full scale IQ score of 108 (RIST = 70th percentile).  Results of the RBANS indicated variable cognitive functioning from average to borderline impaired with the Veteran achieving an overall index score of 82, which was in the low average range and just below the cutoff score of 85 or one standard deviation of normal/average functioning.  Based on RBANS effort index, the Veteran made sufficient effort on the screening battery.  

Memory testing found the Veteran's immediate recall and delayed memory to be in the low average range with a scores of 83 (13th percentile) and 82 (12th percentile) respectively.  In general his immediate recall and delayed memory were thought to be just below expected levels of performance.  His ability to remember and manipulate both visually and orally presented information in short-term memory storage was borderline impaired with a score of 75 (5th percentile).  There was some evidence of overt distractibility during the assessment.  In general his attention/concentration abilities were thought to be moderately impaired.  

The Veteran's score on visual-spatial manipulation and judgment of spatial relationships and orientation testing were in the average range with a score of 102 (55th percentile).  Clock drawing task was normal.  There was no evidence of visual neglect on brief screening exams.  In general his construction abilities were thought to be within normal limits.  

There was no evidence of significant language dysfunction in normal conversation.  The Veteran's verbal fluency) was in the low average range with a score of 85 (16th percentile).  Verbal repetition and comprehension were within normal limits.  In general his language abilities were thought to be just within normal limits.  

The Veteran was referred for evaluation of current cognitive functioning.  This evaluator found that, based on previous evaluation and interview, the Veteran's head injuries would be classified as mild based on his report of loss of consciousness for less than 30 minutes with minimal or brief posttraumatic amnesia.  A brief intellectual screening indicated verbal and nonverbal functioning consistent with estimated pre-military functioning.  Results of the evaluation indicated overall cognitive functioning just below normal limits with a total index score in the low average range.  The Veteran displayed some relative weaknesses in attention which most likely affected his immediate memory and delayed memory performance.  His performance was average and low average in language visuospatial/constructional and delayed memory.  It was explained that most cognitive deficits following a mild TBI/concussion resolve within a few months (less than 90 days), however this is not always the case with symptoms of mild TBI/postconcussive syndrome overlapping.  It was further explained that PTSD could exacerbate symptoms of mild TBI and there is limited evidence that cognitive testing can differentiate between PTSD and TBI.  This being said the Veteran's most significant deficit was attention/concentration which was heavily influenced by general psychiatric functioning.  Furthermore his presentation including an onset of symptoms weeks after the event and his increase in severity and frequency of symptoms are certainly indicative of current knowledge of PTSD.

A physiatry consult that day found no neurobehavioral symptoms of poor coordination, clumsiness, numbness or tingling on parts of his body, and changes in taste or smell.  He had mild symptoms of feeling dizzy, loss of balance, nausea, sensitivity to light, hearing difficulty, change in appetite, difficulty making decisions, fatigue, loss of energy, getting tired easily, and feeling depressed or sad.  He had moderate symptoms of headaches, poor concentration, forgetfulness, difficulty falling or staying asleep, feeling anxious or tense, irritability, and poor frustration tolerance.  These symptoms had caused moderate interference with his work and social life in the prior 30 days.

An addendum to that record notes no apparent thought disorder.  He had no impairment of thought process or communications.  He had problems with his short-term memory since the explosion.  He had to write down appointments and forgot where he puts things.  At times he had a hard time concentrating and keeping his mind on what he had to do.  His insight and judgment were good.  

A later February 2009 VA treatment record shows the Veteran's speech was unremarkable with normal rate tone and volume.  His memory for remote recent and immediate information was intact based on his ability to provide history.  His thought process was linear and logical.  His insight and judgment appeared fair to good.

In February 2009 the Veteran underwent a VA PTSD examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  A mental status examination noted that the Veteran had no apparent thought disorder.  There was no impairment of thought processes or communications.  He reported problems with short-term memory since the explosion in that he forgot where he put things and had to write stuff down.  The rate and flow of his speech was relevant, logical, and not obscured.  His insight and judgment were good.

In February 2009 the Veteran underwent a VA TBI examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran complained of constant, daily, moderately severe headaches which began frontally and radiated to the top of his head and down the neck into the back; thrice weekly dizziness lasting for five to ten minutes when he stood up too fast; sleep disturbance with nightmares "90 percent of the time" for which he took medicine to get six to seven hours of sleep per night, but still had nightmares; moderate generalized fatigue and malaise for the last two months; occasional problems bending and stretching with muscle pain; spontaneously tripping over self and loss of balance; moderate short term memory loss and frequently forget appointments; slowness of thought confusion; decreased attention; difficulty concentrating; delayed reaction time; psychiatric symptoms including mood swings, anxiety, and depression; hypersensitivity to sound such as loud banging noises; behavioral changes including irritability and restlessness; and problems with jaw movement with pain in his temporomandibular joint which occurs once or twice a week lasting one hour which occurs and is relieved spontaneously.  He denied weakness or paralysis, use of any ambulatory device for walking, difficulty understanding directions, difficulty using written language or comprehending written words, speech or swallowing difficulties, bowel problems, bladder problems, sexual dysfunction, sensory changes, visual problems, decreased sense of taste or smell, and seizures.  

Physical examination found normal visual acuity, upper and lower extremity and grip strength equal bilaterally at 5 out of 5, no muscle atrophy or loss of muscle tone, brachial patellar and ankle deep tendon reflexes equal bilaterally at 3 out of 4, microfilament and vibratory sensation of the upper and lower extremities intact bilaterally.  The Veteran's gait and posture were normal.  No gait abnormality, imbalance, tremor, fasciculations, incoordination, or spasticity was noted.  His tandem gait was normal.  There was no impairment of the autonomic nervous system.  His cranial nerves were grossly intact.  His skin was normal with a tattoo across his back.  No endocrine dysfunction was noted.  He had an impacted wisdom tooth that was scheduled for extractions and intermittent popping of the TMJ noted on opening and closing of the mouth bilaterally.  He was diagnosed with TBI, PTSD, and depression.

A February 2009 VA mental health record shows complaints of daily problems with irritability, anxiety, insomnia, memory, and headaches.

A March 2009 VA speech pathology consult notes the Veteran's complaints of frequent headaches daily and difficulty with memory, such as dates, appointments, and where he put things.  He frequently would have conversations and forget them a short time later.  He reported incidents where he was unable to remember if his children were in the car with him.  Testing found poor memory.

He was admitted to a private hospital for a week from September 2009 to October 2009 for a suicide attempt after telling his therapist at VA that he had a loaded gun at home and was thinking of killing himself.  He had poor concentration, poor insight, and poor judgment.

An October 2009 VA treatment record noted that the Veteran's memory for remote, recent, and immediate information was intact based on his ability to provide history.   His insight appeared to be fair to good and his judgment was adequate.

On August 1, 2012, the Veteran was placed on a high risk for suicide list after expressing suicidal ideation at a VA clinic and was sent to a private hospital's emergency room for admission for mental health services.  The Veteran was found to be intoxicated and therefore unable to medically clear for admission.  He was sent home with his father.

An August 2012 VA treatment record noted that the Veteran had missed recovery group.  He was attentive and focused with no memory deficits noted.  His thought content was logical and goal-directed. 

A later August 2012 VA treatment record included a mental status examination that found the Veteran's memory was good and intact.  His concentration was good.   His thought process was coherent.  His gait and posture were normal and independent.

An August 2012 VA social work record notes shows that the Veteran reported taking four classes and had had a little trouble transitioning back to school but was enjoying it.  His motor activity was not remarkable.  His thought content was appropriate.

An October 2012 VA mental health telephone encounter note reflects the Veteran's report of trouble remembering to take his medications.  He stated that he was doing "pretty good."  He sounded sleepy and stated that he had just woke up a little while ago.  This call was made at 2:30pm.  When told that he had missed that morning's appointment, he stated that he had a hard time coming to morning appointments and asked that his appointments be moved to the afternoon.

A November 2012 VA social work record notes that the Veteran sought information about the Caregiver Program, noting that he forgot all his appointments and if it was not for his girlfriend he would not be able to function.  He was given a brochure.  He responded appropriately to questions asked.  His speech was clear and coherent.  His thoughts were appropriate and logical.  He expressed appreciation for the help.

A December 2012 VA treatment record notes that the Veteran reported that he had a hard time remembering to take his medication and remembering appointments.  

A January 2013 VA treatment record notes the Veteran's report that he would like to go back to school to resume classes, but he could not concentrate.  He reported difficulty speaking and thinking at times, so he did not want to be around others.  His thought processes were concrete and linear.  His concentration was fair to poor.  His memory for recent events, immediate recall, and past events was fair.  His insight and judgment were fair to poor.

A March 2013 VA mental health telephone encounter note reflects that the Veteran had missed a recent appointment.  The Veteran stated that he had forgotten about the appointment.  He reported that his mood was mostly stable, but he had noticed some memory loss and forgetfulness.

In a September 2013 Disability Benefits Questionnaire for the Veteran's PTSD, the examiner noted that the Veteran's sole reported TBI symptom was possible memory problems.  Nevertheless, this examiner included mild memory loss, such as forgetting names, directions or recent events, as one of the Veteran's PTSD symptoms.  His insight and judgment were fair.

A November 2013 VA treatment record notes the Veteran's report of a lot of problems with memory and concentration.  Both seemed to be getting worse which increased his irritability.  He was forgetful and had difficulty focusing and concentrating.

In July 2014 the Veteran underwent another VA TBI examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported that he had not had any treatment for this disability in the interim between this and the prior VA examination.  He reported intermittent headaches, short term memory loss, decreased concentration and focus, and poor sleep habits.  A November 2013 VA treatment record indicated that cognitive problems were not consistent with concussion or TBI and were likely related to behavioral health issues.  There was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran's judgment and motor activity were normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  His visual spatial orientation was mildly impaired in that he occasionally got lost in unfamiliar surroundings, had difficulty reading maps or following directions.  He was able to use assistive devices such as GPS.  He wore reading glasses and reported that at times his vision was impaired.  He reported three or more subjective symptoms (frequent insomnia, headaches, and tinnitus) that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  He had no neurobehavioral effects.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  His residuals attributable to TBI were hearing loss and/or tinnitus, headaches, and mental disorder.  He had no associated scars.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  This disability did not impact his ability to work.

The July 2014 VA examiner also performed a headaches examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran's treatment plan for headaches did not include taking medication.  He described intermittent headache pain in the middle of his head with associated nausea, sensitivity to light, sensitivity to sound, and changes in vision.  Head pain typically lasted less than one day.  The Veteran did not have characteristic prostrating attacks of headache pain.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  His headache condition did not impact his ability to work.

In July 2014 the Veteran underwent another VA PTSD examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  He reported having problems with memory and concentration.  He regularly used marijuana and he felt it helped with his headaches and irritability.

A September 2014 VA treatment record found the Veteran's memory was impaired and he had difficulty remembering a three item list.  His concentration was also impaired but was getting better with medication.  His thought process was logical, goal-directed, relevant, coherent, rambling, and racing.  He stated that he continued to have rambling, racing thoughts, but they had "mellowed out."

An October 2014 VA treatment record notes that the Veteran's memory and concentration were impaired.  His thought processes were logical, goal-directed, relevant, coherent, rambling, and racing.

A November 2014 VA treatment record notes that the Veteran's concentration was fair.  His memory for recent events, immediate recall, and past events was fair to good.  His insight and judgment were fair to good.

A March 2015 VA treatment record notes that the Veteran's memory was good.  His concentration was impaired.

A June 2015 VA treatment record noted that the Veteran's concentration was fair to good.  His memory for recent events and immediate recall were fair.  His memory for past events was fair to good.  His insight and judgment were fair to good.

A September 2015 VA treatment record noted that the Veteran's concentration was fair.  His memory of immediate recall, recent events, and past events were fair to good.  His insight and judgment were fair to good.

An October 2015 VA treatment record noted that the Veteran reported slight impairment, mostly of his short term memory and trouble concentrating.  His thought process was logical, goal directed, relevant, coherent, and racing.

A November 2015 VA treatment record noted that the Veteran reported short-term memory issues and trouble concentrating.  His thought process was logical, goal directed, relevant, coherent, and racing.

A February 2016 VA treatment record notes that the Veteran's thought processes were concrete, linear, and goal-directed.  His immediate recall, recent, and past memory were fair to good.  His concentration, insight, and judgment were fair to good.  

At his February 2017 hearing, the Veteran testified that he had constant headaches characterized by a little pain behind his eyes.  Sometimes he had to lie down.  He took no time off from work for these headaches.  He stated that he was not receiving treatment for TBI residuals.

Based on the above, the Veteran's residuals of traumatic brain injury most nearly approximate the criteria for a 40 percent evaluation.  As noted above, the Veteran is already assigned separate compensable ratings for tinnitus and PTSD.  As such, his emotional/behavioral dysfunction and social interaction are rated under the diagnostic criteria PTSD, a disability which is the subject of the remand in this case.  

His associated cognitive impairment is characterized by difficulties with attention and concentration and objective evidence of mild memory loss.  Therefore, that facet is level 2.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Throughout the appeals period, the Veteran's judgement has ranged from poor to good, but has generally been fair to good.  The Board finds that this equates to mildly impaired judgment and that facet is level 1.  See id.  His visual impairment is assigned level 1.The Veteran's subjective symptoms include dizziness, loss of balance, nausea, sensitivity to light, hearing difficulty, change in appetite, difficulty making decisions, fatigue, loss of energy, getting tired easily, and feeling depressed or sad.  The Veteran's sleep difficulties and subsequent fatigue as well as his impaired mood have been associated with his separately rated PTSD.  Likewise, he is separately rating for tinnitus, which accounts for his hearing difficulties.  Therefore, these symptoms cannot provide the basis for a higher rating for TBI.  See 38 C.F.R. § 4.14.  His remaining subjective symptoms cause no more than mild interference with work; instrumental activities of daily living; or work, family, or other close relationships.  As such, this facet is also evaluated as level 1 impairment.  See id.  The Veteran's current PTSD rating is based in part on his social impairment; thus assignment of a rating based on impairment of social interaction would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  Throughout the appeals period, the Veteran has consistently been fully oriented, his motor activity had been normal, his visual special orientation has been normal, he has been able to communicate and comprehend oral and written communication, and no consciousness problems were noted.  As such, these facets are level 0.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Finally, the July 2014 VA TBI examiner specifically found not neurobehavioral effects.  To the extent that the record shows behavioral problems such as irritability, this has been associated with his service connected PTSD.  Thus, this facet is also level 0.  See id.  

For the reasons and bases delineated above, the highest level of impairment for any facet is level 2, which is the equivalent of a 40 percent disability evaluation.  Id.  Therefore, the Veteran's symptoms warrant a 40 percent evaluation, but not more, and entitlement to a higher initial evaluation is warranted.  See 38 C.F.R. § 4.7.


ORDER

An initial disability rating of 40 percent, but not more, for TBI is granted, subject to regulations governing the disbursement of monetary benefits.  


REMAND

At his February 2017 hearing, the Veteran reported that his PTSD symptoms had increased.  Specifically, he was depressed all the time and noticed an increase in his rage.  As such another VA examination is necessary to determine the current severity of the Veteran's PTSD.

He also testified that he had contemplated suicide including placing a gun to his head and thinking about pulling the trigger.  It is unclear whether this suicidal action was the same as the one that led to his September 2009 hospitalization or if he has had another incident.  As such, the examiner should clarify whether the Veteran has current suicidal ideation and the dates of this and any other suicidal gestures.

The claim for entitlement to a TDIU is intertwined with the Veteran's pending increased ratings claim, as the decisions on that claim may impact the adjudication of the TDIU claim.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, this claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate it.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected PTSD, including the effect that this disability has on his ability to secure or follow substantially gainful employment.  The examiner must review the claims file in conjunction with the examination.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


